Title: General Orders, 5 July 1776
From: Washington, George
To: 



Head Quarters, New York, July 5th 1776.
Parole Cambridge.Countersign Durham.


Those Regiments who have not made a Return of their officers, their ranks and dates of their Commissions, agreeable to a former order are now called on to do it without delay and to mention in such Returns the Colony in which such Regiment was raised; the time when and period in which they inlisted, together with the vacancies in their respective regiments.
